EXHIBIT A
LEGAL DESCRIPTION
 
 
 
Includes meets and bounds legal description of property parcels C performed by
CME Associates dated December 12, 2007.
 
 


 
 

 

Exhibit "B"
 
Compliance Certificate
 
To:The Lender who is party to the Multi-Party Agreement.
 
This Compliance Certificate is furnished pursuant to the Multi-Party Agreement
dated as of , 2008 (as amended, modified, renewed or extended from time to time,
the "Agreement") among The Prudential Insurance Company of America
("Prudential"), acting solely on behalf of and for the benefit of PRISA II
("PRISA II"), SAYREVILLE PRISA II, LLC, a Delaware limited liability company, NL
INDUSTRIES, INC., NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., SAYREVILLE SEAPORT
ASSOCIATES, L.P., a Delaware limited partnership ("Borrower"); SAYREVILLE
SEAPORT ASSOCIATES ACQUISITION COMPANY, LLC, a Delaware limited liability
company and general partner of the Borrower (the "General Partner"); OPG
PARTICIPATION, LLC, a Pennsylvania limited liability company and limited partner
of the Borrower ("OPG"); and J. BRIAN ONEILL. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. The individual signing this certificate is a senior executive of the PRISA II
 
account.
 
2. Such individual has reviewed the terms of the Agreement and has made, or has
 
caused to be made under his or her supervision, a detailed review of the
transactions and conditions of PRISA II and its Consolidated Entities during the
accounting period covered by the attached financial statements.
 
3. The examinations described in paragraph 2 did not disclose, and Prudential
has no
 
knowledge of, the existence of any condition or event which constitutes an event
which would permit Lender to require payment to it of the Loan Pay-off Capital
Contribution pursuant to Section 2(a) of the Agreement during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate.
 
CONTINUED ON FOLLOWING PAGE

 
 

 

4.Schedule I attached hereto sets forth financial data and computations
evidencing
PRISA II's compliance with certain covenants of the Agreement, all of which data
and computations are true, complete and correct.
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , 200_.
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, an insurance company organized
under the laws of the State of New Jersey, acting solely on behalf of and for
the benefit of, and with its liability limited to the assets of, its insurance
company separate account, PRISA II (except as expressly provided in Section 18
of the Agreement)
 
By:                                                                     
Name:
 
Title:

 
 

 

Schedule I To Compliance Certificate
 
19.1 Net Asset Value. PRISA II will at all times maintain a minimum value of Net
Assets of $1,500,000,000.
 
Show computation:
 
6.2Coverage Ratio. PRISA II and its Consolidated Entities on a consolidated
basis,
shall not, as of any date, permit Total Outstanding Indebtedness to exceed forty
percent (40%) of Adjusted Total Assets.
 
Show computation:
 
6.3Fixed Charge Coverage. PRISA II and its Consolidated Entities on a
consolidated
basis, shall not, as of any date, permit the ratio of Net Investment Income plus
Interest Expense plus all ground lease rental expense included in Fixed Charges
for the most recent four prior fiscal quarters to Fixed Charges for such period
to be less than 2.5 to 1.
 
Show computation:

 
 

 

Exhibit "C"
Definitions
 
"Adjusted Total Assets" means Total Assets, plus the Consolidated Group Pro Rata
Liquidation Share of all Indebtedness of Non-Consolidated Entities.
 
"Agreement Accounting Principles" means generally accepted accounting principles
in the United States of America as in effect from time to time, applied in a
manner consistent with that used in preparing the PRISA II's prior financial
statements.
 
"Assets Under Development" means, as of any date of determination, all Projects
and expansion areas of existing Projects owned by the Consolidated Group for
which a certificate of occupancy has not been issued, upon which income
producing improvements are under construction, and upon which construction is
progressing with diligence in accordance with a reasonable, industry standard
construction schedule.
 
"Capitalized Lease" of a Person means any lease of Projects imposing obligations
on such Person, as lessee thereunder, which are required in accordance with
Agreement Accounting Principles to be capitalized on a balance sheet of such
Person.
 
"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
"Consolidated Entity" means an entity which is consolidated with PRISA II in
accordance with Agreement Accounting Principles.
 
"Consolidated Group" means the PRISA II and all Consolidated Entities.
 
"Consolidated Group Pro Rata Income Share" means, at any time, with respect to
any Non-Consolidated Entity, the percentage of a distribution of income of such
Non-Consolidated Entity that would be received by the Consolidated Group in the
aggregate at such time, upon such distribution of income of such
Non-Consolidated Entity, taking into account preferred and priority returns.
 
"Consolidated Group Pro Rata Liquidation Share" means, with respect to any
Non-Consolidated Entity, the percentage of the total market value of such
Non-Consolidated Entity that would be received by the Consolidated Group in the
aggregate, upon liquidation of such Non-Consolidated Entity after repayment in
full of all Indebtedness of such Non-Consolidated Entity.
 
"Contract Holder" means a person which has made an investment in PRISA II
pursuant to a separate account agreement.  "Debt Service" means, for any period,
Interest Expense for such period, plus scheduled principal amortization payments
(excluding balloon payments) on the Total Outstanding

Indebtedness during such period, provided that if Total Outstanding Indebtedness
includes less than 100% of the amount of any item of Indebtedness, only the
corresponding percentage of the scheduled principal amortization payments on
such Indebtedness will be included in Debt Service.
 
"Fixed Charges" means, for any period, Debt Service for such period, plus all
ground lease rental expense of the Consolidated Group accruing during such
period, plus the Consolidated Group Pro Rata Income Share of all ground lease
rental expense for Non-Consolidated Entities accruing during such period.
 
"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation (but excluding future commitments to purchase
assets, but not indebtedness or other liabilities, for the fair market value of
such assets as projected by such Person in good faith as of the date of the
applicable commitment to purchase) or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include (A)
endorsements of instruments for deposit or guarantees of collection in the
ordinary course of business or (B) any obligations that do not exceed $100,000
to the extent the aggregate of such obligations does not exceed $250,000. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation), provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by the PRISA II in good faith.
 
"Improper Distributions" means any payments or distributions of any kind
whatsoever (whether of cash or property) to or for the benefit of the Contract
Holders or any other beneficiary of PRISA II at any time (a) when the
Administrative Agent shall have given, notice to Prudential that payment is to
be made to it pursuant to Section 2(a), or (b) when, based on the last
compliance certificate delivered under Section 19.5(iii), PRISA II is not in
full compliance with all financial covenants set forth in Sections 19.1, 19.2
and 19.3, or (c) when the making of such payment or distribution would cause
PRISA II to fail to be in full compliance with any of such financial covenants;
provided, however, if the event or condition which causes a payment or
distribution to constitute an Improper Distribution hereunder is subsequently
cured by PRISA II to the satisfaction of Administrative Agent from and after the
acceptance of such cure, such payment or distribution shall no longer be deemed
to have been an Improper Distribution.
 
"Indebtedness" of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of Agreement Accounting Principles, (c)
any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (d) all Capitalized Lease Obligations, (e) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (f) all Guarantee Obligations of such Person (excluding
in any calculation of consolidated indebtedness of the PRISA II, Guarantee
Obligations of the PRISA II in respect of primary obligations of any
Consolidated Entity), (g) all reimbursement obligations of such Person for
letters of credit, currency swap agreements, interest rate swaps or other
interest rate management products, valued at the amount that would be payable by
such Person on account thereof if its obligations thereunder were liquidated on
such date, (h) all liabilities secured by any lien (other than liens for taxes
not yet due and payable) on any property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof, (i)
any repurchase obligation or liability of such Person or any of its Consolidated
Entities with respect to accounts or notes receivable sold by such Person or any
of its Consolidated Entities, (j) any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person (but excluding future
commitments to purchase assets, but not indebtedness or other liabilities, for
the fair market value of such assets as property by such Person in good faith as
of the date of the applicable commitment to purchase) and (k) any loans where
such Person is liable as a general partner.
 
"Interest Expense" means, for any period, all interest expense of the PRISA II
and its Consolidated Entities determined in accordance with Agreement Accounting
Principles for such period plus (i) capitalized interest accrued during such
period with respect to Assets Under Development to the extent not funded from
the proceeds of loans secured by such Assets Under Development and (ii) that
portion of any accrued, or unpaid interest incurred during such period on any
Indebtedness for which the PRISA II is wholly or partially liable under
repayment, interest carry, or performance guarantees, provided that no expense
shall be included more than once in such calculation even if it falls within
more than one of the foregoing categories.
 
"Net Assets" means the amount reported as "Net Assets, Representing Equity of
Contract-Holders" in the PRISA II's financial statements from time to time in
accordance with Agreement Accounting Principles.
 
"Net Investment Income" means the amount reported as such in the PRISA II's
financial statements for the Consolidated Group before deduction of any minority
interests therein from time to time in accordance with Agreement Accounting
Principles.
 
"Non-Consolidated Entity" means any Person in which the Consolidated Group,
directly or indirectly, holds ten percent (10%) or more of such Person's total
ownership interests but which does not qualify as a Consolidated Entity.
 
"Over 10% Contract Holder" means as of any date, a Contract Holder which holds
an investment in PRISA II in an amount which (when added to the holdings of any
other Plans maintained by the same employer or employee organization) would
exceed 10% of the total of all assets in PRISA II, as determined in accordance
with Section I(a)(1) of PTE 90-1. As of the date hereof the only Over 10%
Contract Holder is the one listed on Exhibit C-1 hereto.
 
"Plan" means an employer pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code.
 
"Premises" shall mean the "Premises" defined in Recital (A) of the Multi-Party
Agreement to which is this Exhibit C is attached.
 
"Premises of a Person" means any and all Premises, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
"Total Assets" as of any particular time, means the value (determined applying
the same methodology used in preparing the PRISA II's 2004 year-end audited
financial statements, with any subsequent changes in such methodology which
would affect the calculation of the financial covenants contained herein being
approved by the Lenders, such approval not to be unreasonably withheld or
delayed) of all assets (as reported in the PRISA II's financial statements for
the Consolidated Group) of the Consolidated Group.
 
"Total Outstanding Indebtedness" means, as of any date of determination, all
Indebtedness of PRISA II and its Consolidated Entities outstanding at such date,
determined on a consolidated basis in accordance with Agreement Accounting
Principles, plus the Consolidated Group Pro Rata Liquidation Share of all
Indebtedness of Non-Consolidated Entities.

 
 

 

EXHIBIT C-1
Over 10% Contract Holders
 


